                                                    EXHIBIT 10.2






May 3, 2010


 
 
 
Mr. Charles Stanford
25010 Jim Bridger Road
Hidden Hills, CA  91302
 

 
 
Re:
Employment Agreement Amendment

 
Dear Mr. Stanford:
 
This will confirm our agreement to further amend your employment agreement with
Crown Media Holdings, Inc. (“Crown”) dated August 8, 2006, as amended on January
29, 2008 (the “Agreement”), as follows:


1.  
The term of the Agreement and your employment by Crown as set forth in Paragraph
2 of the Agreement is extended until December 31, 2011, unless otherwise
terminated in accordance with the terms of the Agreement.



2.  
In each of October 2010 and October 2011, Crown shall consider additional salary
increases at its discretion based on your performance.



Except as amended herein, all other terms of the Agreement will remain in full
force and effect.


Very truly yours,
Crown Media Holdings, Inc.




By:  /s/ WILLIAM J.
ABBOTT                                                                
        Name: William J. Abbott
        Title: President & Chief Executive Officer


 
Agreed and Accepted:




/s/ C. STANFORD
Charles Stanford

